                 Case:20-01947-jwb           Doc #:374 Filed: 10/21/2020               Page 1 of 5




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

                                                                       x
                                                                       :
    In re                                                              :       Chapter 11
                                                                       :
    BARFLY VENTURES, LLC, et al.,1                                     :       Case No. 20-01947-jwb
                                                                       :
                                          Debtors.                     :       Jointly Administered
                                                                       x
                STIPULATION BY AND AMONG THE DEBTORS,
               THE BUYER, AND THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS FOR THE ENTRY OF AN AMENDED SALE ORDER

            This Stipulation (the “Stipulation”) is entered into by and among the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), Project BarFly LLC (together with

its permitted successors, designees, and assigns, “Buyer”), and the Official Committee of

Unsecured Creditors of the Debtors (the “Committee” and together with the Debtors and Buyer,

the “Parties”) for the purposes of amending the sale order [Docket No. 363] to authorize the

Debtors to enter into a transition services agreement with the Buyer to facilitate the orderly transfer

of liquor licenses:

                                                    RECITALS

            A.     On October 15, 2020, the Court entered its Order (I) Authorizing the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and



1
      The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
      (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
      LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
      HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597);
      HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132);
      HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992);
      HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748);
      HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison, LLC (9108);
      HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935);
      HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
      Restaurant Saloon) (4255).


DOCS_SF:104385.3
              Case:20-01947-jwb          Doc #:374 Filed: 10/21/2020          Page 2 of 5




Other Interests, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts

And Unexpired Leases, and (III) Granting Related Relief [Docket No. 363] (the “Sale Order”).

        B.         Pursuant to the Sale Order, the Debtors are authorized to sell substantially all of

their assets, including liquor licenses, to the Buyer pursuant to that certain Asset Purchase

Agreement, dated as of July 9, 2020 (as amended, restated, supplemented, or otherwise modified

from time to time, the “Purchase Agreement”).

        C.         The Purchase Agreement initially contemplated the entry of a transition services

agreement to facilitate the orderly transition of the purchased assets, including liquor licenses, to

the Buyer. However, prior to the sale hearing, the Buyer informed the Debtors that it did not

believe that a transition services agreement was necessary to effect the transactions contemplated

in the Purchase Agreement. Accordingly, the Buyer and Debtors agreed to modify the Purchase

Agreement to remove the reference to the transition services agreement.

        D.         In light of the this decision regarding a potential transition services agreement, the

Sale Order, as proposed by the Debtors and as entered by this Court, provided that “the Debtors

and Buyer are not entering into a transition agreement with respect to the Liquor Licenses (or

otherwise) and as of the Closing Date the purchase and sale of alcohol shall be undertaken solely

by the Buyer who will be solely responsible for the purchase and sale of alcohol related to the

Continuing Restaurants.” Sale Order at ¶ 13. The Sale Order also provided that “the Debtors shall

have no post-Closing Date obligations to purchase or sell alcohol under the Liquor Licenses and

all such sales shall be conducted by the Buyer, under existing Liquor Licenses to the greatest extent

allowable under applicable law.” Sale Order at ¶ 15.

        E.         Since the entry of the Sale Order, the Debtors and Buyer have met and conferred

and agreed that a transition services agreement is desirable for providing the highest likelihood for




DOCS_SF:104385.3
                 Case:20-01947-jwb            Doc #:374 Filed: 10/21/2020               Page 3 of 5




alcohol sales to continue uninterrupted during the transition of ownership from the Debtors to the

Buyer after the Closing.

           F.       The Parties desire to amend the Sale Order to authorize the Debtors to enter into a

transition services agreement to facilitate the transfer of the liquor licenses and to continue to

purchase and sell alcohol under the liquor licenses in accordance with such transition services

agreement.

                                                  STIPULATION

           NOW, THEREFORE, the Parties, intending to be legally bound upon the joint execution

and Bankruptcy Court approval of this Stipulation, agree as follows:

           1.       Amended Sale Order. The Parties agree and consent to the entry of the amended

Sale Order in the form attached hereto as Exhibit 1 (the “Amended Sale Order”). A comparison

of the Amended Sale Order to the Sale Order is attached hereto as Exhibit 2.2

           2.       The person who executes this Stipulation by or on behalf of each respective Party

represents that he/she has been duly authorized and empowered to execute and deliver this

Stipulation on behalf of such Party.

           3.       This Stipulation may be executed in multiple counterparts, any of which may be

transmitted by electronic mail, and each of which shall be deemed an original, but all of which

together shall constitute one and the same Stipulation.

                                  [Remainder of page intentionally left blank]




2
    The exhibits are not included in the Blackline and remain unchanged from the original Sale Order.


DOCS_SF:104385.3
              Case:20-01947-jwb   Doc #:374 Filed: 10/21/2020     Page 4 of 5




Dated: October 21, 2020                 WARNER NORCROSS + JUDD LLP

                                        /s/ Elisabeth M. Von Eitzen
                                        Rozanne M. Giunta (P29969)
                                        Stephen B. Grow (P39622)
                                        Elisabeth M. Von Eitzen (P70183)
                                        1500 Warner Building
                                        150 Ottawa Avenue, NW
                                        Grand Rapids, Michigan 49503
                                        Telephone: (616) 752-2000

                                        --and--

                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        John W. Lucas (admitted pro hac vice)
                                        Jason Rosell (admitted pro hac vice)
                                        150 California Street, 15th Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 263-7000

                                        Counsel to the Debtors and Debtors in Possession



                                        PAUL HASTINGS LLP

                                        /s/ Matthew. M. Murphy______________
                                        Matthew M. Murphy, Esq.
                                        Nathan S. Gimpel, Esq.
                                        71 South Wacker Drive
                                        Suite 4500
                                        Chicago, Illinois 60606
                                        Telephone:      (312) 499-6000
                                        Facsimile:      (312) 499-6100
                                        mattmurphy@paulhastings.com
                                        nathangimpel@paulhastings.com

                                        Counsel for CIP Administrative, LLC and Project
                                        BarFly LLC




DOCS_SF:104385.3
              Case:20-01947-jwb   Doc #:374 Filed: 10/21/2020      Page 5 of 5




                                        JAFFE RAIT HEUER & WEISS, P.C.

                                        By:    /s/ Paul R. Hage
                                        Paul R. Hage (P70460)
                                        27777 Franklin Road, Suite 2500
                                        Southfield, MI 48034
                                        (248) 351-3000
                                        phage@jaffelaw.com

                                        -and-

                                        SUGAR FELSENTHAL GRAIS &
                                        HELSINGER, LLP

                                        Michael A. Brandess
                                        Elizabeth Vandesteeg
                                        30 N. LaSalle Street, Suite 3000
                                        Chicago, IL 60602
                                        (312) 704-9400
                                        mbradness@sfgh.com
                                        evandesteeg@sfgh.com

                                        Counsel for the Official Committee of Unsecured
                                        Creditors of Barfly Ventures, LLC et al.


20835894-1




DOCS_SF:104385.3
